DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for consideration under the After Final Consideration Pilot Program 2.0 and an amendment were received from the applicant on July 26, 2021.
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The water mat system as claimed is not shown or suggested in the prior art because of the use of a water mat system that is comprised of a plurality of closed-cell foam panels each with a top and bottom surface, and a plurality of hinge components that connect said plurality of panels, where in a deployed state all of said plurality of panels are positioned in an end-to-end arrangement, and in a stored state a top surface of a first panel is juxtaposed to a top surface of a second panel of said plurality of panels.
The prior art as disclosed by Edelson (US 4,985,952) shows the use of a mat system which is comprised of a plurality of closed-cell panels each having a top and bottom surface, and a plurality of hinge components that connect said plurality of panels, where in a deployed state two pairs of panels are positioned in an end-to-end arrangement, and a side hinge connects said two pairs of panels together, and in a stored state a top surface of a first panel is juxtaposed to a top surface of a second 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 2, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617